AFFIRM; and Opinion Filed March 27, 2014.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01678-CR

                       CHARLES RICHARD VANDIVER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F12-56764-M

                              MEMORANDUM OPINION
                         Before Justices Bridges, O’Neill, and Brown
                                 Opinion by Justice O’Neill

       A jury convicted Charles Richard Vandiver of assault involving family violence, found

one enhancement paragraph true, and assessed punishment at twenty years’ imprisonment and a

$2,500 fine. See TEX. PENAL CODE ANN. § 22.01(a)(1), (b)(2)(A) (West 2011); TEX. FAM. CODE

ANN. §§ 71.0021, 71.005 (West 2008 & Supp. 2013). On appeal, appellant’s attorney filed a

brief in which she concludes the appeal is wholly frivolous and without merit. The brief meets

the requirements of Anders v. California, 386 U.S. 738 (1967). The brief presents a professional

evaluation of the record showing why, in effect, there are no arguable grounds to advance. See
High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a

copy of the brief to appellant.

       Appellant filed a pro se response raising several issues After reviewing counsel’s brief,

appellant’s pro se response, and the record, we agree the appeal is frivolous and without merit.

See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005) (explaining appellate court’s

duty in Anders cases). We find nothing in the record that might arguably support the appeal.

       We affirm the trial court’s judgment.




                                                     /Michael J. O'Neill/
                                                     MICHAEL J. O’NEILL
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

121678F.U05




                                               -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


CHARLES RICHARD VANDIVER,                          Appeal from the 194th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-56764-M).
No. 05-12-01678-CR       V.                        Opinion delivered by Justice O’Neill,
                                                   Justices Bridges and Brown participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered March 27, 2014.




                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O’NEILL
                                                  JUSTICE




                                            -3-